NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



PATRICK D. MEJIAS,                     )
                                       )
             Appellant,                )
                                       )
v.                                     )    Case No. 2D18-1904
                                       )
STATE OF FLORIDA,                      )
                                       )
             Appellee.                 )
                                       )

Opinion filed September 27, 2019.

Appeal from the Circuit Court for
Hillsborough County; Samantha L.
Ward, Judge.

Howard L. Dimmig, II, Public
Defender, and Thomas Matthew
McLaughlin, Special Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

             Affirmed.


CASANUEVA, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.